Citation Nr: 0002860	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  94-01 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Section 306 pension benefits in the amount of $1,696.


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran had active service from May 1918 to June 1919.  
The veteran died in August 1973, and the appellant is his 
widow.  This appeal arises from a February 1993 decision of 
the Committee on Waivers and Compromises of the New York, New 
York RO, which denied the appellant's request for waiver of 
recovery of an overpayment of Section 306 pension benefits in 
the amount of $1,696 on the basis that recovery would not be 
against equity and good conscience.


REMAND

VA has a duty to assist the appellant in the development of 
facts pertaining to her claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  The United States Court 
of Appeals for Veterans Claims has stated that the Board must 
make a determination as to the adequacy of the record.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).

In this case, an overpayment in the amount of $1,696 was 
created as the result of a retroactive termination of the 
appellant's pension award.  By letter in July 1992, the RO 
notified the appellant of a proposal to terminate her pension 
benefits on the basis of her report of receiving unearned 
income of $7,349 in 1989.  By letter in September 1992, the 
RO notified the appellant that her benefits were terminated 
effective January 1, 1990, on the basis of the additional 
annual income in 1989.  Evidently, the appellant's benefits 
were terminated because her 1989 income exceeded the maximum 
allowable annual limit set by regulation. 

In denying the appellant's request for waiver of recovery of 
the debt in February 1993, the RO's Committee on Waivers 
indicated that it had received VA Form 20-0159 from the 
appellant in September 1991 in which she confirmed receipt of 
the additional 1989 income.  Although the appellant did not 
appear to contest the additional 1989 income in her 
substantive appeal received in February 1994, a review of the 
claims folder shows that her income confirmation in September 
1991 is not of record.  The RO should associate with the 
claims folder the missing documentation referenced by the RO.

Moreover, the Board notes that the statement of the case 
(SOC) provided to the appellant did not contain the 
applicable law and regulations, particularly 38 U.S.C.A. 
§ 5302 and 38 C.F.R. § 1.965, and a discussion of how each of 
the elements of the equity and good conscience standard 
affected the RO's decision.  According to 38 C.F.R. § 19.29, 
a SOC must be complete enough to allow the appellant to 
present written and/or oral arguments before the Board.  It 
must contain a summary of the applicable laws and 
regulations, with appropriate citations, a discussion of how 
such laws and regulations affect the determination, and the 
determination and reasons for the determination of the agency 
of original jurisdiction with respect to which disagreement 
has been expressed.  In the present case, it is evident that 
the SOC is inadequate, as the RO failed to set forth the 
applicable laws and regulations and to discuss how each 
element of the equity and good conscience standard affected 
its determination.

Finally, the record shows that the appellant most recently 
submitted a financial status report in 1993.  It would be 
useful to obtain a current financial status report to 
determine how the appellant's circumstances have changed 
since 1993.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should associate with the 
claims folder a photocopy of the 
particular page of the document received 
by the RO in September 1991, in which she 
verified her 1989 income.

2.  The RO should request that the 
appellant provide a current financial 
status report listing all monthly income, 
monthly expenses, and assets.  Once 
obtained, all documentation should be 
associated with the claims folder.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the appellant's claim.  If the decision 
remains adverse to the appellant, the RO 
should provide her with a supplemental 
statement of the case (SSOC).  The SSOC 
should provide the pertinent laws and 
regulations, to include 38 U.S.C.A. 
§ 5302 and 38 C.F.R. § 1.965, and a 
discussion of how each of the elements in 
the equity and good conscience standard 
affected the RO's determination.  The 
appellant should be given the applicable 
time to respond to the SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


